DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20080245786), cited in IDS and previously, in view of Ferezy (US 20130317400).
Regarding claim 1, Sharma discloses a textile product 100 (fig. 1, 5A-B, section 0060, 0065, the woven fabric system contains a heating element that is inserted in woven fabric in a pre-determined location as a filling (weft) separated by non-electrical conductive yarn, where the non-electrical conductive yarn may act as insulators. The heating element contains electrical conductive wires that are inserted in a warp direction as a bus (also referred to herein as a warp bus) comprising: a non-conductive section comprising a network of non-conductive fibers(section 0060, the woven fabric system contains a heating element that is inserted in woven fabric in a pre-determined location as a filling (weft) separated by non-electrical conductive yarn, where the non-electrical conductive yarn may act as insulators); and an electric pathway for conducting or transmitting an electrical signal when connected to a power source 108 via a first connector 132 and a second connector 134 (Fig. 5B, section 0066, the horizontal bus may have a section cut out, resulting in a first horizontal bus edge and a second horizontal bus edge. Ends of the edges may serve as terminals that may be connected with conductive wires to the power supply), the electric pathway and the non-conductive section integrated into a common layer of the textile (section 0060, 0061, the woven fabric system contains a heating element that is inserted in woven fabric in a pre-determined location as a filling (weft) separated by non-electrical conductive yarn, where the non-electrical conductive yarn may act as insulators. The heating element contains electrical conductive wires that are inserted in a warp direction as a bus (also referred to herein as a warp bus), at a pre-determined location, separated by non-electrical conductive yarn, that may act as insulators. The buses run as a power supply cable to each of the resistive wires and each bus is made of conductive wires that preferably have extremely low impedance. As an example, the conductive wires may be copper wires, copper conductive slit film wrapped around a core filament (tinsel wires) or conductive polymer or metalized yarn such as like Silver coated/impregnated),  the electric pathway-comprising: a first conductive segment of the electric pathway for coupling with the power source 108 via the first connector 132, the first interlaced collection of conductive fibres comprising a plurality of first conductive fibers 104 (Fig. 5B, bus 104 on the left connected), at least one first conductive fibre coupled to the first connector along the electric pathway (Fig. 5b), and a plurality of second conductive fibers 102 interlaced with the first conductive fibers, said second conductive fibres extending lateral to the electric pathway to transmit the electric signal from the power source (Fig. 5B, section 0065, a parallel circuit where each electrical resistive wire receives an equal amount of current) the first interlaced collection of conductive fibres having a first electrical resistance of the interlaced combination of the plurality of first conductive fibres 104 and the a plurality of second conductive fibres 102 (bus 104 located on the left side in figs. 5A-B): and a second conductive segment of the electric pathway for coupling with the power supply via the second connector 134, the second conductive segment comprising a second interlaced collection of conductive fibres comprising a plurality of third conductive fibres 105, distinct from said plurality of second conductive fibres 102 (Fig. 5A-B), at least one third conductive fiber 105 coupled to the second connector 134 along the electric pathway (Fig. 5B), and a plurality of fourth conductive fibers 104 interlaced with the third conductive fibers extending lateral to the pathway (bus 104 of the right side in figs. 5A-B), the second interlaced collection of conductive fibres having a total second electrical resistance of the interlaced combination of the plurality of third conductive fibres and the a plurality of fourth conductive fibres, the total second electrical resistance differing from the total first electrical resistance (section 0065, bus may not only be located on both sides of the system (edges of the fabric), perpendicular to the electrical resistive wires, but a bus may also be located horizontally, in a position that is parallel to the electrical resistive wires).
However Sharma does not explicitly disclose said power source coupled to a controller. Ferezy discloses said power source coupled to a controller (section 0040, The EMS unit 14 may comprise a device that provides power to the electrodes 12 and may include a processor, memory storage, power source (e.g., batteries), transformers, input controls 30, a display or screen 28, and any other elements to allow the user to provide power to the electrodes 12 according to a preset configuration and/or program programmed by the user). This allows the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Sharma by adding power source coupled to a controller as taught by Ferezy in order to facilitate the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user.
	Concerning claim 2, Sharma discloses the first conductive segment and the second conductive segment are arranged in series such that the electric signal is transmitted from the first interlaced collection of conductive fibers to the second interlaced collection of conductive fibers, the second conductive segment being attached directly to the second connector via the at least one third conductive fiber or the second conductive segment being attached indirectly to the second connector via a third conductive segment coupled to the second conductive segment, the third conductive segment directly attached to the second connector (Figs. 5A-B, section 0065, the bus may not only be located on both sides of the system edges of the fabric, perpendicular to the electrical resistive wires, but a bus may also be located horizontally, in a position that is parallel to the electrical resistive wires. The vertical buses (warp buses) and horizontal buses (weft buses) contact each other at crossing points. This configuration provides a parallel circuit where each electrical resistive wire receives an equal amount of current. In addition, the horizontal bus allows for more locations for connection of a power supply to transfer power to generate heat from resistive conductive elements, such as the electrical resistive wire).
	With respect to claim 3, Sharma discloses the first conductive segment and the second conductive segment are arranged in parallel (Figs. 5A-B, section 0012, he heating element further contains at least two electrically conductive buses, wherein the electrically conductive buses are parallel to each other, a series of electrical resistive wires located between the at least two electrically conductive buses, and a horizontal electrically conductive bus connecting the at least two electrically conductive buses to each other).	
Regarding claim 4, Sharma discloses the first and second electrical resistances are proportional to a density of the first and second interlaced collections of conductive fibers (Section 0064, where section is larger than section. In the example of FIG. 4B, the amount of heat per unit square area will be less on the larger section than in the smaller section having the same watts in each section).
	Concerning claim 5, Sharma discloses the first and second electrical resistances are proportional to a length of the pluralities of first, second, third and fourth conductive fibers (Fig. 4A, section 0069, a pre-determined wrap per meter to obtain a target total resistance, where length of the electrical resistive wire is changed, as well as an open gap. The wrap number helps define the size of the open gap and electrical resistance of the electrical resistive wire).
	With respect to claim 6, Sharma discloses the first and second electrical resistances are proportional to a width of the pluralities of first, second, third and fourth conductive fibers (Sections 0075, 0092, The first highly conductive wire and the second highly conductive wire can have the same electrical conductivity or different electrical conductivity, but still very low electrical resistance, the integrated warp and weft bus fabrics and/or the integrated warp bus fabrics may have any width and length).
	Regarding claim 7, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by knitting or weaving (section 0078, the woven fabric system may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	Concerning claim 8, Sharma discloses the first conductive segment is attached indirectly to the first connector 132, 134 via a third conductive segment coupled to the first conductive segment, the third conductive segment directly attached to the first connector (Section 0066, the horizontal bus may have a section cut out, resulting in a first horizontal bus edge and a second horizontal bus edge. Ends of the edges 132, 134 may serve as terminals that may be connected with conductive wires 136 to the power supply).
	With respect to claim 9, Sharma discloses the plurality of second conductive fibers 201 extend laterally from the plurality of first conductive fibers 203 at 90° (Fig. 11).
	Regarding claim 10, Sharma discloses the plurality of fourth conductive fibers 102, 152 extend laterally from the plurality of third conductive fibers 201 at 90° (Fig. 11).
Concerning claim 11, Sharma discloses the network of non-conductive fibers includes non-conductive fiber material that comprises at least one of: nylon; cotton; spandex; polyester; or silk (section 0068, The core filament yarn 158 is an insulative synthetic or natural fiber/filament yarn, such as, but not limited to, polyester, nylon, and cotton).
	With respect to claim 12, Sharma discloses each of the interlaced collection of conductive fibers includes conductive fiber material comprising at least one of: stainless steel; silver; aluminum; copper; or gold (sections 0061, 0067, The electrical resistive wire can be made of, for example, bare stainless steel filaments).
	Regarding claim 13, Sharma discloses the first conductive segment 120 and the second conductive segment 122 are connected to one another by at least one intervening third conductive segment 104 (Fig. 3, 4A).
With respect to claim 15, Sharma discloses a first conductive segment of the electric pathway for coupling with the power source 108 via the first connector 132, the first conductive segment comprising a first interlaced collection of conductive fibers having a plurality of first conductive fibers 104 (Fig. 5B, bus 104 on the left connected), and a plurality of second conductive fibers 102 interlaced with the first conductive fibers, said second conductive fibres extending lateral to the electric pathway to transmit the electric signal from the power source (Fig. 5B, section 0065, a parallel circuit where each electrical resistive wire receives an equal amount of current) the first interlaced collection of conductive fibres having a total first electrical resistance of the interlaced combination of the plurality of first conductive fibres 104 and the plurality of second conductive fibres 102 (bus 104 located on the left side in figs. 5A-B);  and a second conductive segment of the electric pathway for coupling with the powder supply via the second connector, the second conductive segment comprising a second interlaced collection of conductive fibers having a plurality of third conductive fibers 105, distinct from said plurality of second conductive fibres 102 (Fig. 5A-B), at least one third conductive fiber coupled to the second connector 134 along the electric pathway (Fig. 5B), and a plurality of fourth conductive fibers 104 interlaced with the third conductive fibers extending lateral to the pathway (bus 104 of the right side in figs. 5A-B), the second interlaced collection of conductive fibres having a total second electrical resistance of the interlaced combination of the plurality of third conductive fibres and the a plurality of fourth conductive fibres, the total second electrical resistance differing from the total first electrical resistance (section 0065, bus may not only be located on both sides of the system (edges of the fabric), perpendicular to the electrical resistive wires, but a bus may also be located horizontally, in a position that is parallel to the electrical resistive wires). The first and second conductive segments of the electric pathway integrated into a common layer of the textile (fig. 1, 5A-B, section 0060, 0065, the woven fabric system contains a heating element that is inserted in woven fabric in a pre-determined location as a filling (weft) separated by non-electrical conductive yarn, where the non-electrical conductive yarn may act as insulators. The heating element contains electrical conductive wires that are inserted in a warp direction as a bus (also referred to herein as a warp bus).
However Sharma does not explicitly disclose said power source coupled to a controller. Ferezy discloses said power source coupled to a controller (section 0040, The EMS unit 14 may comprise a device that provides power to the electrodes 12 and may include a processor, memory storage, power source (e.g., batteries), transformers, input controls 30, a display or screen 28, and any other elements to allow the user to provide power to the electrodes 12 according to a preset configuration and/or program programmed by the user). This allows the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Sharma by adding power source coupled to a controller as taught by Ferezy in order to facilitate the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user.
Claims 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20080245786), cited previously, in view of Ferezy (US 20130317400), as applied to claim 1 above, and further in view of Muccio (US 20120016440), cited in IDS and previously.
Regarding claims 14 and 16, Sharma discloses an electric pathway for conducting or transmitting an electrical signal when connected to a power source 208 via a first connector and a second connector 205 (Fig. 11, section 0077, Electrical cable may be provided to connect two terminals to a power supply), the electric pathway and the non-conductive section integrated into a common layer of the textile (Section 0075, the electrical resistive wire i.e., electrical heating element is woven in a filling direction, where non-conductive yarn holds the electrical resistive wire in place, in a warp direction),  the electric pathway-comprising: a first conductive segment of the electric pathway for coupling with the power source 208 via the first connector 205, the first conductive segment comprising a first interlaced collection of conductive fibers having a plurality of first conductive fibers 203 (Fig. 11, section 0075-0076), at least one first conductive fiber coupled to the first connector along the electric pathway (fig. 11), and a plurality of second conductive fibers 201 interlaced with the first conductive fibers, said forth conductive fibres extending lateral to the electric pathway to transmit the electric signal from the power source 208 (section 0075, The first highly conductive wire in the warp direction intersects with the second highly conductive wire, to have very good electrical contact), the first interlaced collection of conductive fibres having a total first electrical resistance  of the interlaced combination of the plurality of first conductive fibres and the plurality of second conductive fibres (Section 0075, 0093, The first highly conductive wire and the second highly conductive wire can have the same electrical conductivity or different electrical conductivity, but still very low electrical resistance, the conductive yarns providing a target resistance of approximately six ohms); and a second conductive segment of the electric pathway for coupling with the power supply via the second connector, the second conductive segment comprising a second interlaced collection of conductive fibers 201 having a plurality of third conductive fibers 201, distinct from  said plurality of second conductive fibres (As shown in fig. 11, the top right corner of the woven fabric system shows a plurality of fourth conductive fibers 102, 152 interlaced with the third conductive fibers 201), at least one third conductive fiber coupled to the second connector along the electric pathway (Fig. 11, section 0075-0076, A first highly conductive wire(s) 201 is woven in the warp direction and intersects with the electrical resistive wire. The first highly conductive wire in the warp direction intersects with the second highly conductive wire, to have very good electrical contact), and a plurality of fourth conductive fibers 102, 152 interlaced with the third conductive fibers, said forth conductive fibres extending lateral to the pathway. the second interlaced collection of conductive fibres having a total second electrical resistance of the interlaced combination of the plurality of third conductive fibres and the a plurality of fourth conductive fibres, the total second electrical resistance differing from the total first electrical resistance (Fig. 11, section 0067, 0075-0076, electrical resistive wire 102 can be made of, for example, bare stainless steel filaments, such as VN 1x90 14 micron-90 filament bundle with about 70 ohms/meter, A first highly conductive wire(s) is woven in the warp direction and intersects with the electrical resistive wire The first highly conductive wire in the warp direction intersects with the second highly conductive wire, to have very good electrical contact).
However Sharma does not disclose that the first and second conductive segments are stimulating with an electrode. Muccio discloses a neuromuscular stimulation system comprising a garment made of non-conductive material and a plurality of electrodes 50 that are attached or embe4ddedwithin the fabric of the garment (Figs 1-4, 7, sections 0021-0022, Each wearable item also includes at least one, and usually a plurality of, electrodes 50 that are attached to or embedded within the fabric of the garment, an electrical wire 56 is attached to the silver-treated material 54 for the purpose of transmitting controlled electrical energy into and through the silver-treated material to the individual using wearable item). This allows for the wearable garment to be able to treat a patient with proper stimulation therapy. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the garment of Sharma by adding the stimulating segment and electrode as taught by Muccio in order to facilitate he wearable garment to be able to treat a patient with proper stimulation therapy.
However Sharma does not explicitly disclose said power source coupled to a controller. Ferezy discloses said power source coupled to a controller (section 0040, The EMS unit 14 may comprise a device that provides power to the electrodes 12 and may include a processor, memory storage, power source (e.g., batteries), transformers, input controls 30, a display or screen 28, and any other elements to allow the user to provide power to the electrodes 12 according to a preset configuration and/or program programmed by the user). This allows the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Sharma by adding power source coupled to a controller as taught by Ferezy in order to facilitate the wires/fibers to be allowed power and allows for  a preset configuration or program to be programmed by the user.
Concerning claim 17, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by knitting (section 0078, the woven fabric system 200 may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	With respect to claim 18, Sharma discloses the plurality of first conductive fibers is interlaced with the plurality of second conductive fibers by weaving (section 0078, the woven fabric system 200 may be basket weave, twill, satin, oxford, gabardine, or any other combination in the same woven textile).
	Regarding claim 19, Sharma discloses the plurality of second conductive fibers 201 extend laterally from the plurality of first conductive fibers 203 at 90° (Fig. 11).
Concerning claim 20, Sharma discloses the textile product is a garment or an insert to a garment (section 0121, Examples of objectives of the invention include to provide woven, fibrous electric heating articles, e.g., electric blankets, heating and warming pads, heated garments).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792